Citation Nr: 0801526	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-25 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis, left 
knee, to include as secondary to service-connected internal 
derangement, right knee, postoperative.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
internal derangement, right knee, postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran injured his left knee several years after his 
military service and has degenerative changes in his left 
knee that are not related to his military service or internal 
derangement, right knee, postoperative.

2.  The veteran has degenerative changes in his lower spine 
that are not related to his military service or internal 
derangement, right knee, postoperative.


CONCLUSIONS OF LAW

1.  Arthritis of the left knee was not incurred in or 
aggravated by the veteran's active military service, may not 
be presumed to be related thereto, and is not proximately due 
to, the result of, or aggravated by the veteran's service-
connected internal derangement, right knee, postoperative.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  A low back disorder was not incurred in or aggravated by 
the veteran's active military service, arthritis may not be 
presumed to be related to service, and a low back disorder is 
not proximately due to, the result of, or aggravated by the 
veteran's service-connected internal derangement, right knee, 
postoperative.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although+ the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claims on appeal.  It is reasonable to conclude that the 
Board has not overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  With respect to the veteran's claims addressed 
herein, VA has met all statutory and regulatory notice and 
duty to assist provisions, or can rebut a presumption of any 
prejudicial error identified.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007); Sanders v. 
Nicholson, 487 F. 3d 881, 889 (2007) (any error in providing 
VCAA notice is presumed prejudicial and the Secretary has the 
burden to show that the error was not prejudicial to the 
claimant).

Under VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) VA must specifically 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  When a claim is for 
service connection, VA must also provide notice that a 
disability rating and an effective date will be assigned for 
an award of benefits if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice 
should be provided to a claimant before an initial 
unfavorable agency of original jurisdiction decision on a 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Lack of prejudicial harm for failure to provide proper notice 
may be established by showing (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders, supra.

In March 2003, VA sent a timely VCAA notice letter to the 
veteran that satisfied all requirements except that it did 
not specifically request that the veteran provide any 
evidence in his possession pertaining to his claim, and did 
not advise the veteran that a disability rating and an 
effective date for an award of benefits would be assigned 
with an award of service connection.  See Pelegrini II, and 
Dingess, both supra.  The letter informed the veteran that 
additional information or evidence was needed to support his 
claims, asked him to send the information or evidence to VA, 
and provided examples of the types of evidence, both medical 
and lay, that could be submitted.  The letter specifically 
asked the veteran to send to the RO any medical reports he 
had and gave him forms to complete with requested information 
if he wanted VA to get medical reports for him.  The Board 
concludes that a reasonable person could be expected to 
understand from this notice that any relevant evidence should 
be submitted during the development of the claims.  See 
Pelegrini II, and Sanders, both  supra; see also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

Further, since the Board has concluded that the preponderance 
of the evidence is against the veteran's claims on appeal and 
herein upholds the RO's denial of the claims, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  See Dingess, supra.  
Accordingly, the Board concludes that the presumption of 
prejudice to the veteran for failure to provide complete 
notice is rebutted.  See Sanders, supra.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on a claim, as defined by law.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The veteran had a VA medical examination in February 2003.  
The medical records in the veteran's claims file show his 
ongoing treatment at VA facilities from 1995.  The veteran's 
VA and other medical treatment records have been obtained to 
the extent available.  There is no indication in the record 
that any additional evidence relevant to the claims is 
available but is not part of the claims file.  Id.  The 
current record medical evidence is adequate for purposes of 
the Board's decision of the appeals of the RO decisions of 
those claims.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decisions concerning the 
veteran's claims decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield, supra.
The Merits of the Claims

The veteran asserts that his arthritis in his left knee and 
his lower back condition have been caused by his altered gait 
due to his service-connected right knee disability. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his in-service experiences or current 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
Therefore, the Board must review the medical evidence 
relevant to the veteran's claims.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2007).  Establishing service connection on a 
secondary basis requires medical evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995)(competent 
medical evidence is generally required to show current 
disability or nexus to service).

When a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence of aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin. In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability. In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

Service connection is in effect for internal derangement of 
the right knee, postoperative total knee replacement, 
evaluated as 30 percent disabling from October 4, 2002; 100 
percent disabling from March 15, 2006, based upon the 


assignment of a temporary total convalescent rating pursuant 
to 38 C.F.R. § 4.30; 100 percent schedularly disabling from 
May 1, 2006; and 30 percent disabling from May 1, 2007.

Regarding the veteran's left knee, his service medical 
records are in his claims file and do not show any complaints 
or treatment involving his left knee.  The other medical 
records in the veteran's claims file indicate his complaints 
of pain in his left knee from 1990 forward, long after the 
one year presumptive period for arthritis.  The records note 
the presence of degenerative joint disease in the left knee.  
None of the records relates the left knee problems to the 
veteran's military service.  The report from a February 2003 
VA medical examination of the knees concludes that the 
veteran's left knee problems are more likely not associated 
with his service-connected right knee disability than that 
those problems are related to the right knee disability.  The 
examiner reviewed the medical evidence in the veteran's 
claims file and reported that none of the evidence supported 
his claim that his left knee condition was secondary to his 
service-connected right knee disability.

The notes from a January 2005 VA orthopedic consult 
concerning the veteran's knees report that the veteran said 
he injured his left knee in 1991 while playing softball.  The 
notes show that the veteran said he reinjured his left knee 
in 1992 while he was jet skiing.  Both of these injuries 
occurred many years after the veteran's discharge from 
military service in 1979.

No medical evidence in the veteran's claims file relates the 
veteran's problems with his left knee to military service or 
his service-connected right knee disability.  As noted above, 
the Board has considered the veteran's assertion that his 
left knee condition is a result of the disability in his 
right knee, but the Board finds that the veteran does not 
have the requisite medical knowledge to provide a competent 
opinion as to the cause of his left knee condition.  See 
Layno, supra.  Furthermore, medical evidence based on 
examination of the veteran's knees shows that the two knee 
conditions are not related.  Therefore, the Board concludes 
that the veteran's left knee problems were not incurred in or 
aggravated by his military service, to 


include on a presumptive basis for arthritis, or caused or 
aggravated by his service-connected right knee disability.  
See Allen and Caluza, both supra.

Similarly, the medical evidence concerning the veteran's 
lower back condition does not relate that condition to his 
service-connected right knee disability.  The first 
indication of the veteran's complaint of lower back pain is 
in the report from his February 2003 VA medical examination, 
long after the one year presumptive period for arthritis.  X-
rays taken at the time of that examination showed marked 
degenerative changes in the veteran's lower spine and spur 
formation in the lower thoracic spine.  The examiner 
diagnosed back pain and opined that the degenerative changes 
in the veteran's spine appeared to be normal changes of the 
aging process.  The examiner concluded that the veteran's 
lower back condition was more likely not associated with the 
veteran's service-connected right knee disability than that 
it was related to the right knee disability, and that no 
medical evidence supported his claim that his lower back 
condition was secondary to his right knee disability.

The Board finds that the veteran's lower back condition was 
not incurred in or aggravated by his military service, to 
include on a presumptive basis for arthritis, or caused or 
aggravated by his service-connected right knee disability.  
See Allen and Caluza, both supra.

After a thorough review of all the evidence of record and for 
the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the Board's conclusions that the 
veteran's left knee and lower back conditions were not 
incurred or aggravated by military service, on a direct or 
presumptive basis, or caused or aggravated by his service-
connected right knee disability.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
an award of service connection for the left knee and lower 
back conditions, to include as secondary to the veteran's 
service-connected right knee disability, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See Gilbert, supra.




ORDER

Entitlement to service connection for arthritis, left knee, 
to include as secondary to service-connected internal 
derangement, right knee, postoperative, is denied.

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected internal 
derangement, right knee, postoperative, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


